PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,568,980
Issue Date: 4 Aug 2009Application No. 12/002,898
Filing or 371(c) Date: 19 Dec 2007
Attorney Docket No.: None 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on a second renewed petition pursuant to 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of two maintenance fees for the above-identified patent, filed on October 7, 2021.  

The application from which this patent issued matured into U.S. patent number 7,568,980 on August 4, 2009.  The grace period for paying the 7½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on August 4, 2017, with no payment received.  Accordingly, the patent expired on August 4, 2017 at midnight.  

The second renewed petition pursuant to 37 C.F.R. § 1.378(b) is GRANTED.

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on January 25, 2021, along with the proper statement of 

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on August 9, 2021, along with an explanation that establishes the extended period of submitting the 7½-year maintenance fee has been provided.  The renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) was dismissed via the mailing of a decision on September 17, 2021 which indicates requirement (3) has been satisfied as it applies to the 7½-year maintenance fee, however the 11½-year maintenance fee was due no later than August 4, 2021 at midnight.

With this second renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) filed on October 7, 2021, Petitioner has provided the 11½-year maintenance fee and the required petition fee (both at the micro entity rate), the required statement of unintentional delay, and a micro entity certification.

The undersigned has updated Office records to show that this patent is entitled to micro entity status and a Bibliographic Data Sheet has been included with this decision.

To date, the 7½-year and 11½-year maintenance fees, two petition fees, a statement that the delay in payment of the maintenance fee was unintentional, and an explanation that establishes the extended period of delay was unintentional have been received.

Petitioner has met each of the requirements of 37 C.F.R. 
§ 1.378(b).  

Accordingly, the 7½-year and 11½-year maintenance fees in this case are hereby accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. Bibliographic Data Sheet



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.